UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-1313


ANTHONY D. HARRIS,

                 Plaintiff - Appellant,

           v.

THE HOME SALES COMPANY,

                 Defendant - Appellee,

           and

THE MARYLAND HOME SALES        COMPANY,   INCORPORATED;    APARTMENT
SERVICES, INCORPORATED,

                 Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:09-cv-01109-RDB)


Argued:   September 20, 2012                 Decided:   December 14, 2012


Before WILKINSON, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: George Alphanso Rose, ROSE LAW FIRM LLC, Baltimore,
Maryland, for Appellant. Kelly Culp Lovett, KOLLMAN & SAUCIER,
PA, Timonium, Maryland, for Appellee.     ON BRIEF: Peter S.
Saucier, KOLLMAN & SAUCIER, PA, Timonium, Maryland, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Appellant Anthony Harris appeals the district court’s award

of summary judgment to Appellee Apartment Services, Inc. and its

corporate     affiliates.            Harris    claims       that     Apartment         Services

discriminated         against        him,     wrongfully           demoted         him,      and

wrongfully terminated his employment because of his race and in

retaliation     for     his    complaints          of   discrimination.                For   the

reasons that follow, we affirm the district court’s grant of

summary judgment to Apartment Services.



                                              I.

                                              A.

       The    following       facts     are       presented        in   the       light      most

favorable to Harris.            See Howard v. Winter, 446 F.3d 559, 562

(4th   Cir.    2006).         Apartment       Services,       a    property        management

company, owns and manages more than forty apartment and townhome

communities in Maryland and Pennsylvania.                         Each property has an

on-site      leasing     and     service       staff        headed      by    a     full-time

supervisor.          Apartment       Services       employed       Harris,        an   African

American, from 1997 until his termination in May 2005.                                    Harris

initially served as a maintenance technician for the company at

a number of properties.              In 2000, he was promoted to maintenance

supervisor      of     the    Rosalind        Gardens       property         in    Baltimore,

Maryland.       During        this    time,        Harris    lived      rent-free         in   a

                                              3
townhome       supplied      by    Apartment         Services      on    one       of      its

properties, McDonogh Village, which was a short drive away from

Rosalind.        Harris remained at this job until April 2005 and

performed satisfactorily as Rosalind’s maintenance supervisor.

In reviews, however, his supervisor noted that Harris had issues

with punctuality and accessibility during work hours.

       At     some   point   in    March     2005,    Harris’s     supervisor,            Jeff

Steinhoff,       informed     Rosalind       employees      that    a    new       property

management company, CT Management, would take over operation of

the property as of May 1, 2005.                   In return, Apartment Services

would       assume     management       of       Somerset    Woods,          one     of     CT

Management’s         properties    in   Severn,      Maryland.          Steinhoff         then

offered the employees the opportunity to stay with Apartment

Services at a different property, not necessarily Somerset, at

the same pay and benefits, or to remain at Rosalind as a CT

Management employee.              All of the employees, including Harris,

chose to remain an Apartment Services employee at one of the

other properties.

       Because        Apartment      Services         planned       to        take        over

responsibility for Somerset Woods on May 1, 2005, it needed to

fill     the     maintenance        supervisor        position         and     technician

positions for the property by that date.                     Steinhoff spoke with

Todd Hamlett, who was scheduled to become Somerset’s manager,

and     Ray     Wilkens,     Apartment       Services’s         Vice     President          of

                                             4
Operations, regarding new positions for the Rosalind employees.

Based    on   Steinhoff’s       recommendation,             Hamlett          agreed    to    offer

Harris    the      position     of    maintenance            supervisor         at    Somerset.

Accordingly,       either      in    March      or    early       April,       Steinhoff,          on

Hamlett’s behalf, offered the position to Harris.                               At that time,

Harris    indicated       he   was    interested            in    the       position,       but    he

expressed       concerns,      particularly           about       the       increase    in        his

commute time, and sought additional pay and benefits.                                   Indeed,

in   mid-April      Harris     contacted            Trudy    Via,       Director       of    Human

Resources for Apartment Services, seeking to discuss additional

pay and benefits.           Harris nevertheless asserts he accepted the

offer without reservation.

      At some point several weeks thereafter, Hamlett offered the

position      to   Mike    King,      a    Caucasian         supervisor         in     training.

Although King had worked for the company two years longer than

Harris, he had not previously held a supervisory position.                                    King

promptly accepted the position.                      The record shows that Hamlett

(1) waited several weeks after Steinhoff offered the position to

Harris    before     offering        it    to       King    and       (2)    was     unaware      of

Harris’s willingness to work at Somerset when he offered the

position to King.

      After work on Friday, April 29, 2005, Steinhoff instructed

Harris to report for work at Somerset on Monday, May 2, 2005.

Harris    appeared     for     work       at    Somerset         on    May    2,     2005,    five

                                                5
minutes past his scheduled start time of 8:00 AM.                             Harris’s

medical records show that, before coming in to work on this

date, Harris went to a medical center for a pre-employment drug

test     for    Maryland      Management       Corporation,       another     property

management company.

       After Harris arrived at the property, he greeted Mike King

in the leasing office and claims he overheard Hamlett on the

phone say to King, “Tell that nigger to get to work on time.”

Harris asserts that King then said, “Todd says to get to work on

time.”         Both   Hamlett    and   King      deny    making    and    hearing   the

offensive remark, respectively.                  Deborah Baldauf, the property

leasing    manager,      was    also   present      in    the    office    and   denies

hearing Hamlett’s derogatory remark.

       Upon his arrival, Harris found out he had been assigned to

the position of a maintenance technician, although he was given

the same pay and benefits as his previous position.                       Harris also

discovered that the supervisory maintenance position had been

filled by a white employee.                Upon learning this information,

Harris claims he became distraught.                He reports that he asked to

speak to Hamlett about his concerns, but that Hamlett failed to

contact    him.       After     working    for    three    days    at    Somerset   and

becoming       increasingly      anxious    about        the    work    situation   and

racial epithet, Harris left early on May 5, 2005, to visit a

doctor about his anxiety.              Harris faxed a letter to Apartment

                                           6
Services    explaining         his   sick     leave    for   three      business     days.

Harris’s doctor released him to return to work on May 10, 2005.

       While     on   sick    leave,      Harris    continued      to     take    steps    to

secure employment with Maryland Management.                       On May 9, 2005, he

completed employment paperwork at the company’s office.                                   His

offer letter, dated May 9, 2005, indicated a start date of May

16, 2005.        At his deposition, Harris claimed he felt he had to

seek    alternative      employment         while     on   sick    leave     because       he

feared for his job after his demotion.

       Although his doctor released him to work on May 10, 2005,

Harris failed to report for work thereafter because he claims he

felt “emotionally sick” about his employment situation and had

not yet spoken with Hamlett.                  According to Harris, on May 11,

2005, he had a lawyer call Apartment Services concerning his

employment status.             In response, Hamlett contacted Harris by

phone.      However,         Hamlett      states    that   he     spoke    with    Harris,

without prompt, by phone on May 10, 2005, or May 11, 2005, when

Harris failed to appear for work.

       Harris     and   Hamlett          provide    conflicting      descriptions          of

their phone conversation.                 Harris concedes that Hamlett offered

to     install    Harris       as    a    maintenance      supervisor        at    another

property, Lawyers Hill.              Harris also reports that he complained

at that time about Hamlett’s use of a racial epithet.                               Harris

contends that Hamlett told him to take the rest of week off on

                                              7
personal leave, and that Hamlett would contact him later in the

week about the Lawyers Hill position.              When deposed, Hamlett

agreed that he offered Harris the position at Lawyers Hill but

noted that Harris did not accept the offer.           Hamlett claims that

Harris stated he would get back to Hamlett with a final decision

on the opportunity.      Hamlett denies instructing Harris to remain

at home for the remainder of the week.

       On May 12, 2005, Harris faxed completed sign-in sheets to

Apartment Services showing the he was taking personal leave for

the remainder of the week.             On the cover sheet, he asked to

speak   with   Trudy   Via   “about    [his]   employment   and   unfair   job

treatment by a property [manager].”             Although he addressed the

fax to Hamlett, he sent it to the payroll department, in which

Hamlett did not work.        Hamlett claims that he did not see the

fax.

       Hamlett testified that because he had not heard from Harris

by May 13, 2005, he concluded that Harris had abandoned his job.

Accordingly, Hamlett sent Harris a letter, dated May 13, 2005,

terminating his employment.           Three days later, on May 16, 2005,

Harris began his new job at Maryland Management.                  On June 13,

2005, Hamlett hired Dante Logan, an African American, to replace

Harris as Somerset’s maintenance technician.




                                        8
                                            B.

       Harris brought suit in the United States District Court for

the    District     of    Maryland,       alleging       that     Apartment     Services

demoted     and     terminated      him     because        of     his    race   and     in

retaliation for his complaints about racial discrimination, in

violation Title VII of the Civil Rights Act, 42 U.S.C. § 2000e-

2(a)(1) and 42 U.S.C. § 1981.

       On   March    7,     2011,   the     district        court    granted    summary

judgment in favor of Apartment Services.                        The court determined

that    Harris      failed     to     put        forth      sufficient      direct     or

circumstantial evidence that his termination was based on race.

Additionally, the court determined that Harris failed to present

a prima facie case for discriminatory discharge because he was

replaced     by     another     African          American       individual,     and     he

presented no evidence that could show that Apartment Services’s

legitimate proffered reason for firing Harris was disingenuous.

The    district     court   concluded       that    no    issue     of   material     fact

existed     with    respect    to   pretext.             The    district   court      also

rejected Harris’s retaliation claim, finding that he failed to

show he engaged in protected activity as required to establish a

prima facie case of retaliation.                   However, the district court

failed to consider Harris’s protest of the racist remark in his

phone conversation with Hamlett when determining whether Harris

had engaged in protected conduct.                  Further, it appears that the

                                            9
district court overlooked the issue of Harris’s demotion as a

distinct       aspect    of    his    discrimination          claim.        Harris   timely

appealed.       We have jurisdiction pursuant to 28 U.S.C. § 1291.



                                             II.

       We review de novo the district court’s order of summary

judgment       in    favor    of     Apartment       Services,      applying       the   same

standard as the district court.                       See Holland v. Wash. Homes,

Inc., 487 F.3d 208, 213 (4th Cir. 2007).                           We affirm the order

only     if,    viewing       the     evidence        and   drawing     all    reasonable

inferences therefrom in favor of the nonmovant, there are no

disputed       material      facts    and    the     moving     party   is    entitled     to

judgment as a matter of law.                   Henry v. Purnell, 652 F.3d 524,

531 (4th Cir. 2011) (en banc).                      However, “[t]he mere existence

of some alleged factual dispute between the parties will not

defeat     an       otherwise       properly        supported      motion    for     summary

judgment.”          Merritt v. Old Dominion Freight Line, Inc., 601 F.3d

289,   300      (4th    Cir.    2010)       (alteration       in    original)      (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986))

(internal quotation marks omitted).                     Instead, “factual disputes

must be both material and genuine.”                     Id.     “A mere ‘scintilla of

evidence’ is not sufficient to withstand a motion for summary

judgment.”          Phillips v. CSX Transp., Inc., 190 F.3d 285, 287

(4th Cir. 1999) (per curiam).                  “Summary judgment will not lie if

                                               10
the dispute about a material fact is ‘genuine,’ that is, if the

evidence is such that a reasonable jury could return a verdict

for the nonmoving party.”              Anderson, 477 U.S. at 242.



                                          III.

       Harris     contends      that    the    district      court   erred    when    it

granted summary judgment to Apartment Services on his claims

that he was discriminated against because of his race when he

was    demoted    and     ultimately      terminated.         Harris    asserts      his

claims under two federal statutes: Title VII and § 1981.                         These

statutes     impose       identical        requirements        to    evaluate     race

discrimination claims.            See Love-Lane v. Martin, 355 F.3d 766,

786 (4th Cir. 2004).            Therefore, the district court was correct

in analyzing the statutes together.



                                           A.

       A plaintiff may establish a claim of race discrimination in

one of two manners.              First, he may do so “by demonstrating

through direct or circumstantial evidence that his race was a

motivating factor in the employer’s adverse employment action.”

Holland,    487    F.3d    at    213.         “The   second    method   of   averting

summary    judgment     is   to    proceed       under   a    ‘pretext’    framework,

under which the employee, after establishing a prima facie case

of    discrimination,      demonstrates         that   the    employer’s     proffered

                                           11
permissible reason for taking an adverse employment action is

actually a pretext for discrimination.”                   Id. (quoting Hill v.

Lockheed Martin Logistics Mgmt., Inc., 354 F.3d 277, 285 (4th

Cir. 2004)(en banc)) (internal quotation marks omitted).

     Harris seeks to use both avenues of proof.                     First, Harris

asserts   that      the   district    court    erred      because    he     produced

sufficient          direct      and    circumstantial            evidence          that

discrimination led to his demotion and termination to establish

a case of race discrimination without applying the McDonnell

Douglas   pretext      framework.       See    McDonnell        Douglas    Corp.     v.

Green, 411 U.S. 792 (1973).           Second, Harris asserts that even if

he failed to produce sufficient evidence to establish a claim of

race discrimination, he produced evidence sufficient to satisfy

the McDonnell Douglas burden shifting proof scheme.                         We will

address each argument in turn.



                                        B.

     Harris    first      contends    that    he   has    put   forth     sufficient

direct and circumstantial evidence of discrimination to survive

a   motion    for     summary   judgment.          But,   the    only     direct    or

circumstantial evidence Harris has presented that his demotion

and termination were motivated by race is his claim that he

overheard Hamlett refer to him using a racial epithet.                        As an

initial matter, however, it is highly speculative that Hamlett

                                        12
ever made the remark.                Harris never claims any remark was made

to him: rather, Harris claims to have overheard Hamlett make the

comment through Mike King’s cell phone receiver, as Harris was

greeting him from the other side of the leasing office doorway.

Moreover, the only person who claims to have heard the remark is

Harris himself.          Two other individuals were also present when

the comment was allegedly uttered -- King and a leasing manager

named Deborah Baldauf -- and both deny that the remark was ever

made.

        In any event, even viewing this evidence in the light most

favorable to Harris, this evidence is not sufficiently probative

to   raise     a    genuine    issue       of    material    fact    on   the   issue   of

whether      Hamlett     harbored         discriminatory      animus      toward   Harris

that    actually      resulted       in    his   demotion     and    termination.       To

survive      summary     judgment,         Harris     must   produce      evidence    that

illustrates a nexus between the discriminatory remark and the

adverse employment action.                 See Brinkley v. Harbour Recreation

Club, 180 F.3d 598, 608 (4th Cir. 1999).                       In this case, Harris

has alleged only one isolated discriminatory statement, and has

failed    to       connect    this    statement       with   any     of   the   incidents

concerning his demotion and termination.                        After all, Harris’s

demotion     took     place    well       before     the   alleged    remark    was   even

made.     And it was not until nearly two weeks after the remark

was supposedly made (by which point Harris had failed to show up

                                                13
to   work    after   the   end    of    his   sick   leave)   that   Harris   was

terminated.       Again, we have made clear that “stray or isolated”

remarks     are   insufficient     to   prove    discrimination,     see,    e.g.,

Merritt, 601 F.3d at 300, absent some actual relationship to the

adverse employment actions under challenge.                   For the reasons

explained herein, the totality of the record evidence fails to

raise any triable issue of fact that these actions were taken

out of discriminatory animus, and the district court’s grant of

summary judgment was accordingly warranted.



                                         C.

      Next, Harris claims that the district court erred when it

concluded that he had failed to prove a prima facie case of

discriminatory        termination        under       the    McDonnell   Douglas

framework.        Harris also asserts that the district court erred

when it failed to consider his claim of discriminatory demotion

pursuant to the McDonnell Douglas.

      Under McDonnell Douglas, a plaintiff demonstrates a prima

facie case of race discrimination by showing that (1) he is a

member of a protected class; (2) he suffered adverse employment

action; (3) he was performing his job duties at a level that met

his employer’s legitimate expectation at the time of the adverse

employment action; and (4) the position remained open or was

filled      by    similarly      qualified     applicants     outside   of    the

                                         14
protected class.           See McDonnell Douglas, 411 U.S. at 802.                          If

Harris    makes     this      showing,     the      burden       shifts      to    Apartment

Services to produce evidence of legitimate, non-discriminatory

reasons for terminating or demoting him.                         See id.       If Apartment

Services     offers        legitimate,        non-discriminatory               reasons     for

demoting    or     terminating         Harris,     Harris    must       then      prove   that

Apartment     Services’s         proffered         reasons        for    terminating       or

demoting     him     are      untrue      and      instead        are   a      pretext     for

discrimination.          See id. at 804.                 Despite the intricacies of

this proof scheme, “[t]he ultimate question in every employment

discrimination case involving a claim of disparate treatment is

whether      the     plaintiff          was        the     victim       of        intentional

discrimination.”            Merritt,       601      F.3d    at    295      (alteration      in

original) (quoting Reeves v. Sanderson Plumbing Prods., Inc.,

530 U.S. 133, 153 (2000)) (internal quotation marks omitted).

     The district court correctly determined that Harris failed

to present a prima facie case with respect to his termination.

As an initial matter, it is undisputed that Harris, an African

American, is a member of a protected class.                             As the district

court    noted,     it   is     also    uncontested        that     Apartment       Services

ultimately       hired     an    African      American       to     fill     the    Somerset

maintenance technician position.                     Thus, Harris is unable show

that he was replaced by a person outside his protected class.



                                              15
Therefore, Harris has failed to establish a prima facie case of

discriminatory termination.



                                           D.

       With   respect    to   his   discriminatory      demotion,    Harris      has

demonstrated a prima facie case.                 To establish a prima facie

case for discriminatory demotion, a plaintiff must show that

“(1)   []he   is   a    member    of   a    protected   class;     (2)   []he   was

qualified for [his] job and [his] performance was satisfactory;

(3) despite [his] qualifications, []he was removed from [his]

position and reassigned to a [lower-level] position,” and (4)

his    original    position      “remained      open”   or   was   filled   by    a

similarly qualified applicant outside of the protected class.

Love-Lane, 355 F.3d at 787.            It is acknowledged that Harris (1)

is African American (2) was qualified and performed the role of

maintenance supervisor in a satisfactory manner; and (3) was

demoted to a maintenance technician.                As to the final element,

although his particular position at Rosalind disappeared, he was

offered a position at Somerset that was later filled by a person

outside of the protected class.                 In sum, Harris can establish

the four elements of a prima facie case of race discrimination

with respect to his demotion.

       Because Harris has established a prima facie case of race

discrimination, the burden shifts to Apartment Services to offer

                                           16
legitimate,         non-discriminatory           reasons    for    Harris’s       demotion.

Apartment Services presented evidence that Harris was demoted

for    a    non-discriminatory           reason,    specifically       because        Hamlett

was not informed in a timely manner of Harris’s acceptance of

the new position.            This explanation is sufficient to shift the

burden to Harris, who must show that “the legitimate reasons

offered by the defendant were not its true reasons, but were a

pretext for discrimination.”                     Tex. Dep't of Cmty. Affairs v.

Burdine, 450 U.S. 248, 253 (1981).

       Harris       fails    to    submit      sufficient       evidence     of    pretext.

Harris does not dispute that he never informed Hamlett directly

that he was willing to work at Somerset, but contends instead

that he told Steinhoff of his acceptance.                       Steinhoff, meanwhile,

acknowledges          that    Harris       expressed       some    interest           in        the

position, but maintains that Harris did not commit until the

last week in April.            It is admitted, therefore, that Hamlett (1)

waited several weeks after Steinhoff offered the position to

Harris       before    offering      it     to    King    and    (2)   was   unaware             of

Harris’s willingness to work at Somerset when he offered the

position to King.            There is no genuine dispute that Hamlett, the

decisionmaker with respect to staffing, knew that Harris had

been offered the position of maintenance supervisor but believed

that       Harris    declined      or    had     failed    to    accept    it     within          a

reasonable          time.         Even    if     this     belief   arose        due        to     a

                                               17
miscommunication, “mere mistakes of fact are not evidence of

unlawful discrimination.”          Price v. Thompson, 380 F.3d 209, 215

n.1 (4th Cir. 2004).        Unfortunately for Harris, he has failed to

put forth sufficient evidence showing that Apartment Services’s

explanation for his demotion was false.                         Nothing in the record

supports an inference that Hamlett’s explanation was pretextual

or that Hamlett believed that Harris had accepted the position

when he offered the position to another employee.

     Thus, we agree with the district court’s conclusion that

Harris failed to prove a case of discriminatory termination, and

affirm the district court’s grant of summary judgment on the

discriminatory       termination    claim.            In    light       of    our   de   novo

review, we also affirm the grant of summary judgment on the

discriminatory       demotion     claim     despite             the   district      court’s

failure     to    separately     analyze        the    issue          of     discriminatory

demotion.



                                        IV.

     Harris       further      contends        that        he     was      terminated     in

retaliation for complaining about unfair treatment in violation

of Title VII and § 1981.             Specifically, Harris claims he was

fired   for      complaining    about     his    discriminatory               demotion   and

about Hamlett’s racist remark.             To state a prima facie case of

retaliation, Harris must show that (1) he engaged in a protected

                                          18
activity; (2) Apartment Services acted adversely against him;

and (3) the protected activity was causally connected to the

adverse action.            See Holland, 487 F.3d at 218.

       Harris claims that he engaged in protected activity on May

12, 2005, the day before he was terminated, when he faxed a note

to Trudy Via complaining of “unfair treatment.”                     Further, Harris

claims     that       he    protested     the   discriminatory          demotion     and

Hamlett’s racist remark when speaking with Hamlett on the phone.

The district court found that Harris did not engage in protected

opposition activity because, in his note seeking to speak with

Trudy    Via,     he       complained    only   of    “unfair      treatment,”       not

discrimination.            See Barber v. CSX Distrib. Servs., 68 F.3d 694,

701–02    (3d     Cir.      1995)   (concluding      that   a   letter     complaining

“about unfair treatment in general” is not protected activity).

The    district       court,    however,    ignored     Harris’s    claim     that    he

protested       the    alleged      discriminatory      demotion     and    Hamlett’s

racist remark when speaking with Hamlett on the phone.                          Taking

these facts into account, Harris has shown that he engaged in

protected activity and that Apartment Services acted adversely

against him by terminating his employment.

       To prove a causal connection, Harris must be able to prove

that     Apartment         Services     fired   him    because     he     engaged     in

protected activity.            See Holland, 487 F.3d at 218.               Harris can

show this by proving that Hamlett had knowledge of the protected

                                           19
activity.         The     evidence   on     this      point,     namely   the    phone

conversation with Hamlett, shows that Hamlett knew of Harris’s

complaints.           Thus, Harris has made out a prima facie case of

retaliatory discharge.

      Because Harris has made out a prima facie case, the burden

shifts     to     Apartment      Services       to    articulate     a    legitimate

nonretaliatory reason for his termination to rebut the inference

of    retaliation.         See    McDonnell       Douglas,     411   U.S.   at    802.

Apartment Services has offered that Harris was fired for job

abandonment because Hamlett believed that Harris failed to show

for   work      for    several   days   without        a   justification    for    his

absence.     Consequently, the burden shifts back to Harris to show

that the reason proffered is “mere pretext for retaliation by

proving both that the reason was false, and that discrimination

was the real reason for the challenged conduct.” Holland, 487

F.3d at 218 (quoting Beall v. Abbott Labs., 130 F.3d 614, 619

(4th Cir. 1997)) (internal quotation marks omitted).

      Harris has failed to make this showing.                      He is unable to

prove that Hamlett fired him as retaliation as opposed to firing

him for job abandonment.             Harris concedes that he was released

to work on May 10, 2005, but that he failed to report to work

thereafter       and    never    alerted    his      immediate    supervisor,     Mike

King, of his absence.              Nevertheless, Harris contends that he

cannot be fired for job abandonment because Hamlett told him to

                                           20
take    the    rest        of     the    week   off,      and       because        he    was   merely

awaiting       Hamlett’s          call    about     the    Lawyers           Hill       opportunity.

Harris, however, has failed to reconcile an inconsistency within

his own statements and conduct.                       At the same time he testified

he was expecting Hamlett’s call to begin work at Lawyers Hill on

May    16, 2005,           he    acknowledged       that       he     had    already       completed

paperwork to begin work for Maryland Management on May 16, 2005.

Although       we     do        not   make     credibility          determinations             at   the

summary       judgment          phase,    we    should         also    not        find    a    genuine

dispute of material fact based solely on Harris’s self-serving

testimony.          See Williams v. Giant Food Inc., 370 F.3d 423, 433

(4th Cir. 2004) (“[A] self-serving opinion . . . cannot, absent

objective corroboration, defeat summary judgment.”).

       In light of the uncontroverted evidence regarding Harris’s

absences       and    his       new     employment,       we    agree       with     the      district

court    that       no     reasonable        jury   could       find        for    Harris      on    the

ultimate issue: whether he was terminated in retaliation for

protected conduct.                See Anderson, 477 U.S. at 242.                        Accordingly,

we    affirm    the        district      court’s      grant      of    summary           judgment    in

favor of Apartment Services on Harris’s retaliation claims.



                                                 V.

       Harris        has    presented        only     a   scintilla          of     evidence        from

which it may be possible to conclude that race played a factor

                                                 21
in his termination and demotion.          Harris has failed to raise a

genuine issue of material fact showing that he was terminated or

demoted   because    of     his   race    or   that    Apartment    Services

retaliated   against      him   because   of   his    complaint    of    racial

discrimination.     Therefore, we affirm the district court’s grant

of summary judgment to Apartment Services in all respects.

                                                                        AFFIRMED




                                     22